RESOLUCIÓN
El pasado 12 de marzo de 1999, mediante opinión per curiam, suspendimos a la Leda. Myrna Torres Santiago del ejercicio de la profesión de abogado y de la notaría por no haber satisfecho la cuota anual del Colegio de Abogados y haber hecho caso omiso a nuestras notificaciones remitidas por correo certificado a su dirección en el expediente.
Notificada la licenciada Torres Santiago el 5 de abril, el Alguacil del Tribunal se incautó de su obra y sello notaria-les para que sean remitidos a la Oficina de Inspección de Notarías.
El 6 de abril, Torres Santiago nos solicitó urgentemente su reinstalación, exponiendo que la falta de pago de la cuota se debió a problemas de índole económica y familiar, entre ellos, la grave enfermedad y posterior muerte de su madre. Aduce que no ha cambiado de dirección y que tiene la impresión de que la correspondencia remitida fue sus-traída del buzón. Finalmente, expone haber satisfecho la cuota correspondiente.
*284HH
A la luz de lo expuesto, no procede reconsiderar la sus-pensión original decretada, que fue efectiva el día de la notificación. En su lugar, limitamos la suspensión al pe-ríodo de tiempo transcurrido y reinstalamos hoy a la abo-gacía a la licenciada Torres Santiago.
Oportunamente la Oficina de Inspección de Notarías nos rendirá un informe en torno a su obra notarial.
Se le apercibe a la licenciada Torres Santiago del es-tricto cumplimiento en el futuro de sus responsabilidades como abogada.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López y la Juez Asociada Señora Naveira de Rodón no intervinieron.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo